COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                  §
 WILBUR G. METZ,
                                                  §               No. 08-09-00294-CV
                         Appellant,
                                                  §                    Appeal from
 v.
                                                  §             County Court at Law No 5
 MAURICE W. SULLIVAN AND
 KATHRYN G. CROSBY, TRUSTEES OF                   §             of El Paso County, Texas
 THE SULLIVAN/CROSBY TRUST,
                                                  §                 (TC # 2008-4055)
                         Appellees.


                                  MEMORANDUM OPINION

        This appeal is before the Court on its own motion to determine whether it should be

dismissed. Because Appellant has not filed a brief or a motion for extension of time, we dismiss the

appeal for want of prosecution.

        On March 24, 2011, the Clerk of this Court notified Appellant that his brief was past due and

that no motion for extension of time had been received. The Clerk also informed the parties of the

Court’s intent to dismiss the appeal for want of prosecution unless, within ten days of the notice, a

party responded showing grounds to continue the appeal. To this date, no one has responded to the

Clerk’s letter.

        This Court has the authority to dismiss an appeal for want of prosecution when the appellant

has failed to file his brief in the time prescribed and gives no reasonable explanation for the failure

to do so. TEX .R.APP .P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex.App.--

San Antonio 1998, no pet.). Accordingly, we dismiss the appeal for want of prosecution.
May 11, 2011
                                              ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.